Title: Hugh Hughes to Abigail Adams, 21 May 1781
From: Hughes, Hugh
To: Adams, Abigail


     
      Madam
      Fishkill May 21st. 1781
     
     I do myself the Honour, at the Request of the Honble. James Lovel Esq; Member of Congress, to address two Packages, that were left here by Doctr. Winship, to you. They came to Hand without a Case, which I have order’d made for their Security. They are in Charge of a Mr. Brown, who conducts a Wagon from Philadelphia to Boston, for some Members of Congress and others.
     When I began this, Brown was not got here from the Landing. He is now arriv’d and I inclose his Receipt for the Box and its Contents, which I wish safe to Hand.
     Lest it should be imagin’d that the Packages had been neglected, I must beg Leave to acquaint you Madam that they were left in Store without my Privity, unless as a Part of Doctr. Winship’s Baggage which I never saw, but told him that he was welcome to store it, till he could send for it, which Situation they remaind in till I received Mr. Lovell’s Requisition to make Inquiry for them, in doing which they were discover’d by the Storekeeper, as above, that is, with the Doctr’s. Chest and Trunk &c. They appear’d to be entire, and in tolerable Order, and I hope they have sustain’d no Injury. I beg Pardon for being this tedious, which I should not have been, had I not conceiv’d it an indispensable Duty.
     As I perceive by Mr. Lovell’s Letter that his Lady has some Interest in the Packages, I beg you will please to communicate the Contents of this to her.
     
      I have the Honour to be, with the greatest Respect, Madam, your most Obedient and very Humble Sert.,
      Hugh Hughes
     
     
    